Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 and 10/03/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].
Claim 1 (Similarly Claim 8) discloses the limitation “wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11)” where the relationship between the sensor and the capacitor is missing, thus making the claim language unclear. According to the Specification, Lines 5-10, “wherein the sensor comprises at least one capacitor comprising at least two electrodes”.
Claim 1 (Similarly Claim 8) also discloses the limitation “moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13)”. The terms “in some places on a side, facing away” are relative terms which render the claim indefinite and are not defined by the claim. It is unclear what or where the “side” is and what is being faced away from. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, examiner interpreted the claim as such that the moisture layer is over and covering the supporting material, dielectric layer and the electrodes, as suggested by Figure 2.
Also, regarding Claim 1,3,4 and 8, the phrase "In particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,5,6 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nassar et al. (WO 2017/122178 A1), hereinafter Nassar.
With regards to Claim 1 (Similarly Claim 8), Nassar discloses Apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity (In any one or more aspects of the method the conventional paper product can be selected from the group consisting of cellulose fiber based porous structures. The sensing element can be a temperature sensor, humidity sensor, pH sensor, gas sensor, pressure/force sensor, tactile sensor, proximity sensor and/or a combination of two or more of said sensors [0010]); 
wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another (Post- it™ paper, i.e. a flexible support material, acts as the sensing film and horizontal direction]);
	wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), (∈ r is the relative permittivity of the dielectric material in between the two conductive fingers [0046]);
characterized in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1) (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm2 interdigitated electrodes structure using silver ink pen, with 2 mm finger width and 1 mm finger separation. Then we protect the surface with a 1 .5 x 1 .5 cm2 sheet of Kimtech™ wipe, taping the edges on the paper substrate using 3M™ adhesive tape [0088] and fig.1b [dielectric layer arranged between the support material and the moisture layer in a transverse direction]);
such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4) (Paper can, thus, serve as an active material for humidity sensing. Since paper is hygroscopic, as humidity level increases, more water molecules adsorb to the hydroxyl groups on the surface of the paper, changing the relative permittivity and altering in turn the capacitance of the sensor. Water has a 
wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor (In any one or more aspects of the method the conventional paper product can be selected from the group consisting of cellulose fiber based porous structures. The sensing element can be a temperature sensor, humidity sensor (i.e. capacitive moisture sensor), pH sensor, gas sensor, pressure/force sensor, tactile sensor, proximity sensor and/or a combination of two or more of said sensors [0010]; Additionally, we demonstrated the temporal recording of the paper skin and its ability to effectively defect motion direction. This was executed by connecting 4 pixels of the pressure sensor to an "Arduino Uno" microcontroller (i.e. processing unit), interfaced with 'Matlab' software through another code that helped only in reading out the processed information from the serial port. [0080]).

With regards to Claim 2 Nassar discloses Apparatus (100) according to claim 1, characterised in that the sensor (1) in addition is a capacitive pressure sensor, wherein the processing unit (5) in addition is designed and provided to measure and/or store a capacitance change in the capacitor (20) caused by external pressure. (In various embodiments for pressure sensors, such as shown in Fig, 1 (d), the principle of operation can be described in Equation 2. As the applied pressure increases, the dielectric thickness decreases, increasing the output capacitance of the sensor [0048]; Thus, change in capacitance (C) can be measured by measuring the ).

With regards to Claim 4, Nassar discloses Apparatus (100) according to claim 1 at least one of the preceding claims, characterized in that at least one electrode (10, 11) and/or the dielectric layer (4) is printed or applied by means of a thin-layer method onto the support material (13) or onto an in particular water-impermeable layer (14) arranged on the support material (13) (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm.sup.2 interdigitated electrodes structure using silver ink pen [0088], [put which of the alternative limitations you are rejecting here in italics]).

With regards to Claim 5, Nassar discloses Apparatus (100) according to claim 1, characterised in that the moisture layer (3) completely covers the capacitor (20) (Post- it™ paper acts as the sensing film and the substrate. We draw 1 x 1 cm2 interdigitated electrodes structure using silver ink pen, with 2 mm finger width and 1 mm finger separation. Then we protect the surface with a 1 .5 x 1 .5 cm2 sheet of Kimtech™ wipe, i.e. moisture layer, taping the edges on the paper substrate using 3M™ adhesive tape, i.e. completely cover the capacitor [0088] and fig.1b).

Claim 6, Nassar discloses Apparatus (100) according to claim 1, characterised in that the sensor (1) comprises at least one other capacitor (30), which is arranged above or below the capacitor (20) in the transverse direction (Q1) and is arranged on or under another water-impermeable layer (15) so as to be spaced apart from the capacitor (20) by this other water-impermeable layer (15), thus creating a capacitor stack (In various embodiments, we can combine two or more of the sensors into a single paper-based platform. For example, in an aspect, we built a 6 x 6 artificial "Paper Skin" through the superposition of multiple layers, for example three layers, of sensors networks, as shown in Fig.2(a)-(c) [0049] and Fig.2c).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nassar et al. (WO 2017/122178 A1), in view of Crews et al. (CN 107257869 A), hereinafter ‘Crews’ and Adrian et al. (WO 9601496 A1), hereinafter ‘Adrian’.

With regards to Claim 3, Nassar discloses Apparatus (100) according to claim 1.
However, Nassar does not disclose characterised in that the support material (13) is a woven fabric, in particular into which electrical conductor paths are woven for electrical contact between the sensor (1) and the processing unit (5).
Crews discloses woven fabric, in particular into which electrical conductor paths are woven for electrical contact between the sensor (1) and the processing unit (5) (can be used in forming a fabric with conductive path using conductive material strands braided wires and insulating material. The conductive path can be used to form a signal path (e.g., a signal bus, a power line, etc.) may be used to form a capacitive touch sensor electrode, a part of a resistive touch sensor electrode or other input-output devices, or may be used to form other patterned conductive structure. The conductive structure can be used for carrying a power signal, a digital signal, an analog signal, a sensor signal, a control signal, a data input signal, output signal, or other suitable electrical signal, p.5, Lines 17-25).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar in view of Crews to utilize the woven fabric with woven conductive path as the support 


With regards to Claim 7, Nassar discloses Apparatus (100) according to the preceding claim 6.
However, Nassar does not disclose characterised in that the water-impermeable layer (14) and/or the other water-impermeable layer (15) at least partially form the dielectric layer (4) 
Adrian discloses water-impermeable layer over dielectric layer (Thus, more specifically, the invention consists in a method of forming a semiconductor device having an aluminium track, the method including forming a water impermeable layer over the aluminium track and the under layer prior to deposition of a further dielectric layer. From another aspect, the invention includes a method of manufacturing a semiconductor device which may include depositing an under layer of dielectric material, heating the layer, if necessary, to remove excess moisture, depositing an aluminium or aluminium alloy track on the upper surface of the under layer, depositing a thin water impermeable layer over the track and under layer surface and depositing a further layer of dielectric material over the thin impermeable layer, p.3, Lines 13-23).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’brien et al. (US 20170082567 A1) discloses trenched base capacitive humidity sensor.
Ahn et al. (US 6446327 B2) discloses Integrated Circuit Inductors with conductive path woven through the semiconductor substrate.
Jonathan Arnold Bell (US 20060007059 A1) discloses design and control of flexible electronic display screen where this flexibility allows these displays to be used, for example, within items of clothing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAJARSHI CHAKRABORTY can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Examiner, Art Unit 4131/2863                                                                                                                                                                                                        

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862